DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Status of Action/Status of Claims
	The Examiner acknowledges receipt of the Amendments and Remarks filed on 06/03/2022. Currently Claims 1-3, 8, 11-14, 18, 20, and 23-24 are pending in this application. Claims 4-7, 9-10, 15-17, 19, 21-22, and 25 are canceled. Claims 1, 3, and 8 are amended. Accordingly, Claims 1-3, 8, 11-14, 18, 20, and 23-24 are presented for examination on the merits for patentability. 
Rejection(s) not reiterated from the previous Office Action are hereby withdrawn. The following rejections are either reiterated or newly applied. They constitute the complete set of rejections presently being applied to the instant application. 

Modified Rejections as Necessitated by the Amendment filed on 06/3/2022
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 8, 11-14, 18, 20, and 23-24 are rejected under 35 U.S.C. 103(a) as being unpatentable over Biris, A. (US 2013/0304229 A1, Nov. 14, 2013) in view of Winterbottom et al. (US 9,107,751 B2, Aug. 18, 2015), hereinafter Winterbottom, and Jongpaiboonkit et al. (US 2015/0238655A1), hereinafter Jongpaiboonkit. 
Applicant Claims
Applicant claims a composition and method for forming a biocompatible structure, comprising:
(a)	forming a layered structure having alternatively deposit of first layer (comprising at least one polymer and first particles or mixtures of particles) and second layer (comprising second particles); wherein the first particles are solvable in a washing solvent; and
(b)	treating the layered structure with the washing solvent to solve the first particles in the washing solvent, thereby removing the first particles from the layered structure and forming porosity at positions of the first particles therein, so as to form the biocompatible structure comprising the treated layered structure having the treated first layers of the at least one polymer and the porosity and the treated second layers of the second particles alternatively deposed on each other;  
- wherein the second particles comprise at least one of silver particles, cobalt particles, cobalt nanoparticles, and hydrogels; 
- and wherein the first layers are formed by: 
dissolving the at least one polymer in a first solvent to form a first solution; 
forming a polymer film from the first solution, and treating the polymer film to obtain liquefied or plasticized polymer sheet or powder; 
mixing the liquefied or plasticized polymer sheet or powder, and the first particles in the first solvent to form a first mixture, wherein the first particles are insoluble in the first solvent; 
wherein the first particles are evenly distributed in the first mixture; and distributing the first mixture to form the first layers.
Determination of the scope and content of the prior art
(MPEP 2141.01)
Regarding Claims 1 and 13, Biris teaches a structure of, and a method of producing, a biocompatible structure for bone and tissue regeneration. The layered, porous design recited by Biris allows for neovascularization and the growth of cells necessary for tissue regeneration [0074]. The biocompatible structure is formed by dissolving a polyurethane polymer in methanol, adding hydroxyapatite (HAP) nanoparticles to form a uniformly distributed mixture, applying the mixture to a polytetrafluoroethylene (PTFE) surface to form a polymer film, cutting the polymer film into strips, stacking the strips with layers of bone particles disposed therebetween, coating the stacked strips and layers by the mixture and allowing it to dry, adding bone particles to the coating, and plasma treating the structure to form the biocompatible structure (Abstract), which reads on the instantly claimed biocompatible layered structure with first layer comprising at least one polymer and first particles, and a second player with second particles.  Biris also teaches the scaffold is formed by stacking the strips and layers of the bone-forming particles alternatively [0029].
The biocompatible structure includes multiple polymer layers stacked to have a predetermined shape, multiple bone particle layers disposed between each of two neighboring polymer layers of the multiple polymer layers, and a coating surrounding the polymer layers and bone particle layers [0044], reading on the feature instantly claimed that the layers are alternating and on the preamble “forming a biocompatible structure of controllable shape”. The biocompatible structure includes modified polymer layers, each having nanoparticles dispersed in a polymer matrix [0058]. 
Biris recites the use of bone particles and hydroxyapatite (HAP) nanoparticles in the biocompatible structure (Abstract), which reads on Claim 8 feature hydroxyapatite, bone particles, and ceramic particles, and Claim 18 feature hydroxyapatite (nHA), and/or bone particles, bone particles and ceramics. Further regarding Claims 8 and 18, Biris further recites the HAP nanoparticles is added to the first solution [0089], which reads on the “first mixture (or first layer of Claim 18) further comprises nano-hydroxyapatite (nHA) or hydroxyapatite with sizes of nanometers” as claimed. The particles can have a diameter of 0.01-100 micrometer [0066].
The bone particle of Biris is disposed between layers, which read on the second particle, (Abstract) in Claim 1. Further regarding Claim 1, Biris teaches the step for forming the first layer of the biocompatible structure, comprising dissolving the polymer in a solvent to form a first solution ([0090]-[0091]), then HAP nanoparticles (or referred as first-tissue forming material) are added to the first solution to form a second solution, which is then applied to a surface to form a polymer film on the surface ([0089], [0096], [0102]). In order for the entire structure to stay together, methanol or other solvent of the polymer is added to liq-uefy the polymer film ([108], [124]), such that the bone particles can be trapped in the polymer layers, and the particles are dispersed in the polymer film (patented Claim 1). 
Regarding Claims 2, 14, 23 and 24, Biris teaches the use of biodegradable polymers to form the polymer matrix including polylactide (PLA), polyglycolide (PGA), poly(lactide-co-glycolide) (PLGA), poly(e-caprolactone), polydioxanone, polyanhydride, trimethylene carbonate, poly(P-hydroxybutyrate), poly(g-ethyl glutamate), poly( desaminotyrosy 1-tyrosine-hexy 1 ester (DTH)iminocarbonate), poly(bisphenol A iminocarbonate), poly( ortho ester), polycyanoacrylate, and polyphosphazene, and natural sources such as modified polysaccharides (cellulose, chitin, dextran) or modified proteins (fibrin, casein), which reads on the features of claims ([0033]-[0034]). It would have been obvious to one of ordinary skill in the art to try any of the specifically taught polymers as a person with ordinary skill has good reason to pursue known options within his or her technical grasp. Note: MPEP 2141 KSR International CO. v. Teleflex Inc. 82 USPQ 2d 1385 (Supreme Court 2007).
Regarding Claim 11 and 20, Biris recites the biocompatible structure can include a third tissue forming material wherein the tissue forming material includes bioactive material and cells, and wherein the bioactive materials include at least one of proteins, enzymes, growth factors, amino acids, bone morphogenic proteins, platelet derived growth factors, and vascular endothelial growth factors [0018] and drugs [0069].
Regarding Claim 12, Biris teaches that by alternatively disposing the strips and the bond particle layers, a three-dimensional scaffold is formed with a predetermined shape and size [0123]. Biris further teaches that the biocompatible structure 100 can also be formed in situ, for example, a first polymer layer is air sprayed at an implant site, a first layer of bone particles is then added to the polymer layer and deposits on the polymer layer, then a second polymer layer is airsprayed on the first bone particle layer, followed by adding a second layer of bone particles [0116]. Biris also recites the use of 3D computer axial tomography scan (CAT) of a patient, and emailing the CAT scan file to a manufacturer for building of the structure [0017]. 
ned, it reackageinga barrier" against contamination from moisture prior to packageingAscertainment of the difference between the prior art and the claims
(MPEP 2141.02)
Regarding the porosity of the first layers, Biris recites that an ideal biodegradable polymer layer for medical applications typically has adequate mechanical properties to match the application, may be fully metabolized once it degrades, etc. The polymer degradation is accelerated by many factors including greater porosity. 
While Biris does not expressly teach the second particles comprise at least one of gold particles, gold nanoparticles, silver particles, silver nanoparticles, cobalt particles, cobalt nanoparticles, graphene, and hydrogels, Biris teaches bone particles which would read on the limitation of second particles. 
Biris does not explicitly teach the step (b) of treating the layered structure with the washing solvent to solve the first particles in the washing solvent, thereby removing the first particles from the layered structure and forming porosity at positions of the first particles therein, so as to form the biocompatible structure comprising the treated layered structure with the porosity, as recited in Claim 1, and as such, Biris does not explicitly teach the same layered biocompatible structure has porosity formed from washing washable particles from the first layer at the position of the washable particles, as recited in Claims 1, and 13. However, while Biris does not expressly teach the first particle creating porosity, Biris does teach that the biocompatible structure is porous [0073].  Biris also teaches the addition of tissue forming nanoparticles such as nanoparticles of hydroxyapatites, tricalcium phosphates, mixed calcium phosphates, and bone particles [0014]-[0016], reading on Claim 1 element of the second particles. Therefore, the calcium phosphate or bone particles of Biris read on the second particles such as ceramic particles and ceramic nanoparticles.
Biris teaches that a polymer is dissolved in a solvent to form a first solution, HAP nanoparticles are added to the first solution to form a second solution, which is then applied to a surface to form a polymer film on the surface [0089], and solvent is added to superficially liquefy the polymer layers. However, Biris does not expressly teach forming a polymer film from the first solution; and treating the polymer film to obtain liquefied or plasticized polymer sheet or powder, mixing the liquefied or plasticized polymer sheet or powder, and the first particles in the first solution to form a first mixture; and distributing the first mixture to form the first layers.
Biris does not teach first particles comprising one of sodium chloride crystals, sugar crystals, baking soda crystals, powders, polymers, hydrogels, and gels in Claim 3.
Winterbottom cures the deficiencies of Biris. Winterbottom is in the field of injectable and moldable bone substitute materials and teaches the method of preparing an osteoimplant composite comprising of inorganic particles, a bone substitute material, a bone-derived material, or combination thereof; a polymer material with which the particles are combined.  Winterbottom exemplifies the preparation of bone fibers and polycaprolactone (PCL) composites where the composites comprise 20% - 50% PCL, and 50-80% bone fibers (Example 4).  Winterbottom recites that the desired proportion of polymer to particles may depend on factors such as the injection site, the shape and size of the particles, how evenly the polymer is distributed among the particles, desired flowability etc. and relays that the desired proportion of particles may be determined by the desired biological and mechanical properties of the injected material, taking into account the viscosity of the composite (Col. 24, lines 24-46). Winterbottom teaches techniques such as heating and using a solvent to make the polymer formable, or adding a solvent to the resulting composite so that the composite becomes moldable for injection into an implantation site (Col. 22, lines 2-51; Col. 2, lines 43-50; Claim 22). Particles may be mixed or folded into a polymer softened by heat or a solvent. Plasticizers may also be added to polymers to soften them (Col. 30, lines 19-33; Claim 10; Examples 1 and 5).
Winterbottom teaches that the composite osteoimplant can further comprise a porogen, which dissolves and/or degrades after implantation of the composite osteoimplant leaving a pore (Claims 12-13). The pores created by the porogen improve the osteoinductivity or osteoconductivity of the composite by providing holes for cells such as osteoblasts, osteoclasts, fibroblasts, etc., and provide the composite with biological in growth capacity. Pores in the composite may also provide for easier degradation of the composite as bone is formed and/or remodeled (Col. 33, lines 27-34). In certain embodiments, the porogen may also be leached out of the composite before implantation, providing porosity during manufacture (Col. 31, lines 44-45; Col. 32, lines 51-62). The porogens are typically water soluble such as salts, sugars, natural or synthetic polymers, etc. (Col. 10, lines 24-51), rendering obvious the feature of first particles instantly claimed in the claim set, and the features of Claim 3.  The porogens has a diameter ranging from about 100 to about 800 microns (Col. 33; lines 13-18). The amount of porogen may vary in the composite from 1% to 80% by weight (Col. 33, lines 21-25. 
Winterbottom teaches the preparation of a composite of 50:50 mixture of polycaprolactone and bone fibers, with 10% polyethylene glycol (PEG) (10,000 Da) plasticizer (Col. 31, lines 11-23; Example 1), produced by first melting the PEG and then adding the bone particles. The polycaprolactone was then melted and the composite hand-mixed until uniform. Thus, one layer (first layer) comprising one polymer and particles are prepared, rendering obvious the feature of forming a polymer film from the first solution, treating the polymer with plasticizer, and mixing with first particles to form the first mixture. If porogens are added, it is expected to be evenly distributed in the mixture too. Winterbottom also teaches adding a solvent to make the composite moldable (Claim 22; Col. 8, lines 13-15; Col. 21, line 49 to Col. 22, line 67). 
Regarding the second particles, Biris does not teach silver, or cobalt nanoparticles, or hydrogels.   Jongpaiboonkit is in the same field and cures the deficiency by teaching a composition for a scaffold having a mineral coating similar to bone, and the method for mineral coating a scaffold to promote mineral coating of the scaffold (Abstract). Jongpaiboonkit teaches embodiments wherein the scaffold comprises silver particles in an effective amount to provide antimicrobial, antibacterial, biostatic, or anti-infection properties [0034]. Jongpaiboonkit is compatible with Biris because it teaches a biocompatible, biodegradable scaffold comprising a polymer matrix material, in which one or more ingredients can be suspended, and the scaffold may be a porous structure in which one or more ingredients can permeate ([0071], [0091]). 
The scaffold of Jongpaiboonkit can comprise a composite material comprising at least two components, with the plurality of components homogenously mixed throughout the scaffold, heterologously mixed throughout the scaffold, or separated into different layers of the scaffold, or a combination thereof [0099]. The art describes the mineral coating can be calcium-containing, it can include hydroxyapatite (HAP), etc. Furthermore, the calcium-containing mineral coating can comprise a plurality of layers, and can include auxiliary components which the auxiliary components can be incorporated onto the scaffold, the surface of the coating, or within the coating of the scaffold in a single layer or multiple layers ([0127], [0163], [0203]).  One auxiliary component can be silver particles, which is an antimicrobial agent; Jongpaiboonkit recites that silver particles integrated with the coating or scaffold are presently thought to provide biostatic, anti-infection properties to the scaffold ([0186]-[0187]). Jongpaiboonkit expressly teaches mineralization of PCL scaffold, and coating with hydroxyapatite (Examples 1-2), but importantly describes the incorporation of demineralized bone matrix and silver nanoparticles in the scaffold (Example 7). 
Finding of prima facie obviousness Rational and Motivation
(MPEP 2142-2143)	
Biris teaches the dissolution of the polymer to form a first solvent and addition of HAP nanoparticles to the first solution, and then applied to a surface to form a polymer film on the surface. Winterbottom teaches combining PEG and bone particles, and then mixing with the polymer until uniform. Winterbottom also recognizes that solvents may be used to dissolve the polymer.  It would be obvious to a skilled artisan to combine the teachings of Biris and Winterbottom, and dissolve the polymer in a solvent, treating it with plasticizer to soften it for ease of mixing, and then add the porogen and bone particles, mixing until uniform.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Biris with that of Winterbottom and obtain a method of making a layered biocompatible structure comprising the solvable porogens as first particles in the polymer film per the teaching of Winterbottom, and incorporate bone particles of Biris and Winterbottom as additional particles in the first mixture as instantly claimed. One would have been motivated to create the first layers with evenly distributed with greater than 90%, for example 95%, degree of porosity because Winterbottom has taught that the pores created by the washed porogen would facilitate the invasion of cells and promote the organized growth of incoming cells and tissue (Col. 31, lines 50-53). Furthermore, Biris comprehends that greater porosity is ideal, and Winterbottom teaches composites may have a porosity of more than about 90%, recognizing the multiple advantages of highly porous composites.
Regarding the second particles, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to combine to teachings of Jongpaiboonkit with Biris and Winterbottom, and add the silver particles taught by Jongpaiboonkit to the layers taught by Biris and Winterbottom One would have been motivated to do so with reasonable expectations of success because Jongpaiboonkit is in the same field as Biris and Winterbottom, and its teachings are compatible with the two references, and importantly, Jongpaiboonkit teaches incorporation of silver particles, which is  provide biostatic, anti-infection properties to the scaffold. 
From the teachings of the reference, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
Response to Arguments:
Applicant traverses the 103 rejection, appears to be citing that the amendment overcomes the rejection because none of the references teach wherein the second particles comprise at least one of silver particles, cobalt particles, and hydrogels.
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on Biris2 applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Instead, new art Jongpaiboonkit is relied on to teach the addition of silver particles in the scaffold. 

Conclusion
	No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to JANICE Y SILVERMAN whose telephone number is (571)272-2038.  The Examiner can normally be reached on M-Th 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Sue Liu can be reached on (571) 272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.Y.S./Examiner, Art Unit 1616

/Mina Haghighatian/Primary Examiner, Art Unit 1616